Citation Nr: 0927456	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.  

2. Determination of countable income for death pension 
purposes.  

3. Entitlement to service connection for chronic lymphocytic 
leukemia to establish eligibility for retroactive benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran had over twenty years of active duty service, 
which ended in April 1985.  He died in November 2004.  The 
appellant was married to the Veteran at the time of his 
death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations, in March 2005, in 
February 2007, and in June 2007 of Department of Veterans 
Affairs (VA) Regional Offices (RO). 

In May 2009, the Board asked the appellant to clarify who she 
wanted to represent her and she named Paralyzed Veterans of 
America (PVA).  In June 2009, PVA decline to represent her. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Although the claims were decided on the merits, the record 
raises a fundamental question as to whether the appellant is 
a proper claimant. 

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and has not 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

As the record suggests that the claimant may have remarried, 
the question of whether the appellant is a proper claimant 
needs to be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant that she may 
appoint a representative other than 
Paralyzed Veterans of America.  

2. Adjudicate the claim of whether the 
appellant is a proper claimant under 38 
C.F.R. § 3.50(b).  If any benefit sought 
remains denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

